DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email communication with Im Seon Song on 02/14/2022
The application has been amended as follows: 

1.	A non-volatile memory device, comprising:
a first electrode; 
a second electrode; 
a first oxide layer disposed between the first electrode and the second electrode, and having a reversible filament formed therein; and 
an oxygen reservoir layer disposed between the first oxide layer and the second electrode, and absorbing oxygens of the first oxide layer to form oxygen vacancy constituting the reversible filament in the first oxide layer, 
wherein the concentration of the oxygen vacancy increases from the first oxide layer toward the oxygen reservoir layer,
, and 
wherein a metal of the metal oxide is same as a metal included in the oxygen reservoir layer.

8.	(Cancelled)
12-15.	(Cancelled)

Allowable Subject Matter
Claims 1-6 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Wang (Sheng-Yu Wang et al, Controllable oxygen vacancies to enhance resistive switching performance in a ZrO2-based RRAM with embedded Mo layer, 2010 Nanotechnology 21 495201), discloses a non-volatile memory device, comprising: a first electrode; a second electrode; a first oxide layer disposed between the first electrode and the second electrode, and having a reversible filament formed therein; and an oxygen reservoir layer disposed between the first oxide layer and the second electrode, and absorbing oxygens of the first oxide layer to form oxygen vacancy constituting the reversible filament in the first oxide layer, wherein the concentration of the oxygen vacancy increases from the first oxide layer toward the oxygen reservoir layer, wherein the non-volatile memory device further comprises a second oxide layer having a metal oxide between the second electrode and the oxygen .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811